Citation Nr: 1019005	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2010.  At that 
time he submitted additional evidence along with a waiver of 
initial RO consideration.  

The appeal is being remanded to the RO.  VA will notify the 
Veteran if further action is required on his part.  


REMAND

There is evidence of record which tends to show that the 
service-connected PTSD has worsened since the September 2006 
VA examination in this case.  The private psychological 
evaluation dated in April 2009 reflects a separate diagnosis 
of major depressive disorder, and the Veteran has testified 
as to participating in obsessive rituals which interfere with 
routine activities.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  
Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claim that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes the Veteran reported 
treatment at the Vet Center during the September 2006 VA 
examination.  Moreover, during his March 2010 hearing, the 
Veteran testified that additional records from Dr. H. are 
available.  

Accordingly, records from the Vet Center and Dr. H. must be 
associated with the claims file prior to the Board rendering 
a decision.  

Additionally, the Veteran's attorney has indicated that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  These records should be obtained.  
Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

The Board also notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

The Veteran also has raised the issue of a TDIU rating.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  

The Court has held that, when evidence of unemployability is 
presented in cases such as this, the issue of whether TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451.   

Therefore, this aspect of the Veteran's initial claim for 
compensation benefits should be addressed on remand.  That 
is, the AOJ should address whether TDIU is warranted either 
on a schedular or extraschedular basis.  With regard to 
whether TDIU is warranted on an extraschedular basis, the RO 
would have to refer the matter to the Director of 
Compensation and Pension.  38 C.F.R. § 4.16(b).  

To ensure that all due process requirements are met, the RO 
should give the Veteran opportunity to present any additional 
information and/or evidence pertinent to the TDIU claim that 
is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should ensure that its notice to the Veteran meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the Veteran's entitlement to a TDIU rating.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to 
obtain any additional pertinent 
treatment records not currently of 
record.  The Veteran also should be 
informed that he may submit evidence to 
support his claim for a TDIU rating.  

The RO's letter should identify what 
evidence is ultimately his 
responsibility to obtain.  The RO should 
ensure that its letter meets the 
requirements of in Dingess/Hartman v. 
Nicholson.  The RO's letter should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

2.  The RO should take appropriate steps 
to obtain all treatment records from the 
Vet Center and Dr. H. and from the 
Beckley VA Medical Center (VAMC) from 
August 2006 to the present, as well as 
any other records identified by the 
Veteran, and associate those records with 
the claims file.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

3.  The RO should then schedule the 
Veteran to a VA examination in order to 
determine the current severity of his 
service-connected PTSD.  The examiner 
must be provided with the claims folder 
for consideration, and the examination 
report should reflect that the claims 
folder was reviewed.  

All necessary testing should be done.  
The examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  The examiner 
should assign a GAF score and the 
examination report should include a 
detailed account of all pathology found 
to be present.  

The examiner should, to the extent 
possible, distinguish the symptoms of the 
service-connected PTSD from those 
attributable to any nonservice-connected 
disability to include, but not limited 
to, major depressive disorder.  If, 
however, it is not medically possible to 
do so, the examiner should clearly so 
state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected PTSD on the Veteran's 
ability to work.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
increase, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should furnish to the Veteran and his 
attorney Supplemental Statement of the 
Case and afford them with a reasonable 
opportunity for response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


